Citation Nr: 0417935	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  04-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include entitlement to separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from July 1944 to 
June 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket, which is 
dated June 10, 2004, was granted by the Board on June 24, 
2004 for good cause shown, due to the veteran's age, under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for tinnitus, 
to include separate evaluation for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus was granted by rating action 
dated in July 2003, and a 10 percent disability evaluation 
was assigned effective June 3, 2003.  The veteran timely 
appealed the rating assigned for tinnitus.  

It is asserted by and on behalf of the veteran that a 
separate 10 percent evaluation for each ear should be 
established.  He further avers that the VA Schedule for 


Rating Disabilities (Rating Schedule), to include the 
provisions pertinent to ear disabilities, specifies when a 
disability is to be rated for a single entity as opposed to 
bilaterally, and that the Rating Schedule is not specific 
regarding whether the 10 percent rating for tinnitus is for 
unilateral or bilateral disability.  It is therefore argued 
that Diagnostic Code 6260 is ambiguous and that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that any ambiguity should be resolved in favor of the 
veteran.  It is also maintained that 38 C.F.R. § 4.25 (2003) 
mandates that a separate rating be awarded for each ear 
affected by tinnitus.  Finally, it is contended that 
VAOPGCPREC 7-03 is in conflict with, and therefore renders 
moot, VAOPGCPREC 2-03, with respect to the question of 
whether separate 10 percent evaluations can be assigned for 
tinnitus in each ear, because applying VAOPGCPREC 2-03 in 
this case would have retroactive effects.  See VAOPGCPREC 2-
03; 69 Fed. Reg. 25178 (2004); VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2004).

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule.  38 C.F.R. Part 4 (2003).  
The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2003).  In considering the severity of 
a disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

VA examination in July 2003 revealed that the veteran was 
exposed to acoustic trauma during combat in service.  He 
complained of bilateral hearing loss and of tinnitus.  The 
examiner diagnosed mild to severe sensorineural hearing loss 
on the right and moderate to severe sensorineural hearing 
loss on the left.  It was concluded that his hearing loss and 
tinnitus were likely related to service.  

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for recurrent tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

Turning to the applicability of 38 C.F.R. § 4.25(b) (2003), 
the Board notes that the rating schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2003).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2003) (providing separate ratings for atrophy of 
one testis and both testes), C.F.R. § 4.115b, Diagnostic Code 
7524 (2003) (providing separate ratings for removal of one 
testis and both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 
(providing separate ratings for surgery on one breast and on 
both breasts).  

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Rating 
Schedule provides for separate rating for some other ear 
disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2003)), it specifically does not address a 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, the Board finds that either tinnitus is 


present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.

Moreover, the Board further notes Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  Separate 
ratings for tinnitus identified as being in both ears may not 
be assigned under either version of Diagnostic Code 6260, or 
any other diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 
25178 (2004).

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); 
68 Fed. Reg. 25,822-23 (May 14, 2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also Smith 
v. Brown, 7 Vet. App. 255, 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each 
ear).  Consequently, the provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case. 

With respect to the contention that VAOPGCPREC 7-03 renders 
moot VAOPGCPREC 2-03, the Board would note that VA's Office 
of the General Counsel opinions are binding on the Board.  
According to VAOPGCPREC 2-03, "tinnitus is the perception of 
sound in the absence of an acoustic stimulus."  VAOPGCPREC 2-
03; 69 Fed. Reg. 25178 (2004).  This opinion referenced the 
notice of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
Auditory Perception (Tinnitus): Mechanisms Of Generation And 
Perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus.  Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, VA's Office of General 
Counsel found that 

the perception of noise is the disability 
identified in true tinnitus, and the 
source of this perceived noise is not in 
either or both ears.  The 
undifferentiated nature of the source of 
the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in 
the notice of proposed rulemaking, of 
rating tinnitus as a single disease 
entity.

VAOPGCPREC 2-03, at 3.  

The Board would point out that there is no notation in 
VAOPGCPREC 7-03 that VAOPGCPREC 2-03 is overruled, and the 
veteran and his representative do not cite to anything in the 
opinion that explicitly overrules VAOPGCPREC 2-03.  Rather, 
it 


is contended that the findings in VAOPGCPREC 7-03 essentially 
conflict with the findings in VAOPGCPREC 2-03.  The Board 
does not agree.

The relevant holding in VAOPGCPREC 7-03 is as follows:

when a new statute is enacted or a new 
regulation is issued while a claim is 
pending before VA, VA must first 
determine whether the statute or 
regulation identifies the types of claims 
to which it applies.  If the statute or 
regulation is silent, VA must determine 
whether applying the new provision to 
claims that were pending when it took 
effect would produce genuinely 
retroactive effects.  If applying the new 
provision would produce such retroactive 
effects, VA ordinarily should not apply 
the new provision to the claim.  

VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).

With respect to this opinion, the Board would note that, 
because VAOPGCPREC 2-03 explicitly identifies the type of 
claim to which it applies, i.e. claims for a separate rating 
of 10 percent for service-connected tinnitus in each ear, the 
subsequent notation of how to deal with statutes or 
regulations that are silent as to the type of claim to which 
it applies, and to which retroactive effects should not be 
applied, is not relevant in this case.  Consequently, 
VAOPGCPREC 7-03 does not render moot the language of 
VAOPGCPREC 2-03.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for an 
increased rating of more than 10 percent for tinnitus, to 
include separate evaluations for each ear, must be denied as 
a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 


ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include entitlement to separate evaluations for each ear, 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



